DETAILED ACTION
Claims 1-22 (filed 04/21/2020) have been considered in this action.  Claims 1-22 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-12 and 22, “tool path generation control unit” in claims 2, 3, 5,  and 6, “forming control unit” in claims 2 and 6, “convex hull determination module” in claims 5 and 22, “convex hull tool path generation module” in claims 6 and 22, and “target structure tool path generation module” in claims 8 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon the provided specification, the corresponding structure is any of the structures described in paragraphs [0054]-[0055] of the applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiridena et al. (US 20120011915, hereinafter Kiridena) in view of Hartmann et al. (“Knowledge-based incremental sheet metal free-forming using probabilistic density function and Voronoi partitioning”, hereinafter Hartmann).

In regards to Claim 1, Kiridena teaches “A multi-stage incremental sheet forming system, comprising: a forming tool;” ([0002] a method of incrementally forming a workpiece is provided. The method includes incrementally forming a first monotonic wrap surface in a first direction and incrementally forming a second wrap surface in a second direction disposed opposite the first direction.[0015] First and second positioning devices or manipulators 22, 24 may be provided to position first and second forming tools 32, 32') “and at least one control unit in communication with the forming tool” (Fig. 1 and [0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process.) “the at least one control unit configured to operate the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure...” (Fig. 3-6 and [0010]The workpiece 12 may be provided in an initial configuration that is generally planar or that is at least partially preformed into a non-planar configuration in one or more embodiments; [0023] Referring to FIGS. 4a, 4b, 5 and 6, an exemplary sequence of incremental forming steps in accordance with the method are illustrated. More specifically, the method includes incrementally forming one or more wrap surfaces or wrap surface levels on the workpiece 12. A plurality of wrap surfaces may be incrementally formed in a predetermined sequence. Sequential or successive wrap surfaces may be formed in alternating or different directions. For instance, a first wrap surface may be formed in a first direction, a second wrap surface may be formed in a second direction, a third wrap surface may be formed in the first direction, etc. In addition, sequential wrap surfaces may be incrementally formed in an alternating pattern, such as by forming a first wrap surface that is at least partially convex, a second wrap surface that is at least partially concave, a third wrap surface that is at least partially convex, and so on. [0025] The forming of successive wrap surfaces may be described in terms of different levels or as a parent-child hierarchy in which a child wrap surface may be incrementally formed inside or completely within a parent wrap surface. For example, a parent wrap surface may be incrementally formed, then a child wrap surface may be incrementally formed within the parent wrap surface. If desired, a grandchild wrap surface may then be formed within the child wrap surface and so on. Successive wrap surfaces may be formed in alternating directions; [0027] In FIG. 4a, the workpiece 12 is shown after incrementally forming an exemplary parent-level or first wrap surface 50. The first wrap surface 50 is represented by the portion of the workpiece 12 that has been formed with respect to FIG. 3; [0033] Incremental forming in accordance with the method and wrap surfaces described above may help precisely control execution of tool paths during incremental forming and may help improve the resultant workpiece geometry. As such, the final workpiece geometry may more precisely reflect or match the desired or design intent geometry of the workpiece. In addition, tool paths may be more readily or easily calculated or programmed, thereby improving throughput and manufacturing logistics; wherein the parent or first wrap surface is formed by a tool path and is described as being formed before a child or second wrap surface) “and the at least one control unit configured to operate the forming tool according to a second tool path in relation to the intermediate structure to form one or more inward features into the intermediate structure to form the target structure, wherein the second tool path differs from the first tool path” ([0030] Referring to FIG. 5, the workpiece 12 is shown after incrementally forming a second wrap surface 60. It is noted that the portion of second wrap surface 60 located at the left side of FIG. 5 would be formed with respect to FIG. 4b, but not FIG. 4a. The second wrap surface 60 may be incrementally formed in a second direction that may be opposite the first direction. For instance, the second direction may extend downward or toward the initial workpiece position or toward the reference plane 40, 40'. From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed; [0031] [0031] In FIG. 6, the workpiece 12 is shown after incrementally forming a third wrap surface 70. The third wrap surface 70 may be incrementally formed in the first direction, or the same direction as the first wrap surface 50. In addition, the third wrap surface 70 may be convex with respect to the reference plane 40, 40'. From a section view perspective, the third wrap surface 70 may be disposed completely within the second wrap surface 60. In addition, the third wrap surface 70 may be disposed further from a reference plane 40, 40' than an immediately adjacent portion of the second wrap surface 60).
Kiridena fails to teach “the at least one control unit configured to determine a convex hull of a target structure to be formed by the forming tool; the at least one control unit configured to operate the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure having a shape based on the convex hull of the target structure”.  It should be noted that some of these features have been taught by Kiridena, however for the sake of clarity and to improve the understanding of this combination, they are being taught again through Hartmann.
Hartmann teaches “the at least one control unit configured to determine a convex hull of a target structure to be formed by the forming tool” (Fig. 2 shows step A of performing voronoi partitioning which leads to step 3 of production of part, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning) “the at least one control unit configured to operate the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure having a shape based on the convex hull of the target structure” ([Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the incremental forming system that forms a part by first forming an intermediate structure with a first tool path and then forming a structure internal to the intermediate structure with a second tool path as taught by Kiridena with the use of a convex hull algorithm that determines a series of points on an initial structure for forming a target structure to assist in optimizing a tool path as taught by Hartmann because by incorporating this feature it would gain the benefit noted by Hartmann “[page 5] a data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool” and “[page 10] The experimental results clearly demonstrate an enhanced accuracy for IFF-component processing when using the Voronoi diagram sorting. Minimum, maximum, average and standard deviation values are significantly improved”.  It would have been further obvious because both Kiridena and Hartmann are in the related fields of forming objects through incremental forming processes, thus they are in related fields and their teachings more obvious to combine.  Furthermore, Hartmann describes a method for improving the way in which initial tool paths can be improved through the use of a convex hull algorithms, thus the tool paths created to form the parent/first wrap surfaces and child/second/third wrap surfaces could be similarly improved.  By combining these elements, it can be considered taking the known method of improving tool paths for an incremental forming process by using convex hull calculations as taught by Hartmann, and using it to improve the tool paths of the incremental forming process taught by Kiridena for forming both intermediate structures and inward features within the intermediate structures in a known way to achieve predictable results.

In regards to Claim 2, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Hartmann further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the at least one control unit comprises: a tool path generation control unit configured to determine at least one tool path and the convex hull of the target structure” (Fig. 2 shows step A of performing voronoi partitioning that uses convex hull and step B shows tool path generation, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning; [Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information.

In regards to Claim 3, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Hartmann further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the at least one control unit comprises a tool path generation control unit configured to determine the convex hull of the target structure based on a smallest convex set that contains all points of the target structure” ([page 7] describes the claimed feature when describing how a voronoi partition is formed for the target structure as shown in Fig. 4 using a smallest convex set of all points of the target structure via the convex hull algorithm).

In regards to Claim 5, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Hartmann further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the at least one control unit comprises a tool path generation control unit including a convex hull determination module that analyzes target data regarding the target structure and determines the convex hull for the target structure based on the target data” (Fig. 2 shows step A of performing voronoi partitioning that uses convex hull, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning; [Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).

In regards to Claim 6, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Hartmann further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the at least one control unit comprises a tool path generation control unit including a convex hull tool path generation module that determines the first tool path based on the determined convex hull... to form the intermediate structure having the shape based on the convex hull of the target structure” (Fig. 2 shows step A of performing voronoi partitioning that uses convex hull, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning; [Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).  Kiridena further teaches “and wherein a forming control unit operates the forming tool according to the first tool path in relation to the initial structure to form the intermediate structure having the shape based on the convex hull of the target structure” ([0011] Tool movement may occur along a predetermined or programmed path. In addition, a tool movement path may be adaptively programmed in real-time based on measured feedback, such as from the load cell. Thus, incremental forming may occur in increments as at least one tool is moved and without removing material from the workpiece. More details of such a system 10 are described in U.S. patent application Ser. No. 12/369,336, which is assigned to the assignee of the present application and is hereby incorporated by reference in its entirety[0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process; [0029] In FIGS. 4a and 4b, the first wrap surface 50 is incrementally formed in a first direction with respect to a reference configuration or a reference plane. The first direction may extend upward and away from the initial position of the workpiece 12. The first direction may be along an axis that extends substantially perpendicular to the initial position of the workpiece 12).

In regards to Claim 7, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Kiridena further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the first tool path is a Z level tool path” ([0029] The first direction may be along an axis that extends substantially perpendicular to the initial position of the workpiece 12 and/or the reference plane 40, 40' in one or more embodiments; wherein because it is perpendicular to the reference plane (XY plane) it would be in the Z level as understood by a person having ordinary skill in the art).

In regards to Claim 8, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Kiridena further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the at least one control unit comprises a tool path generation control unit including a target structure tool path generation module that is configured to one or both of operate or output instructions for operating the forming tool according to the second tool path in relation to the intermediate structure to form the one or more inward features into the intermediate structure to form the target structure” ([0018] The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications; [0030] Referring to FIG. 5, the workpiece 12 is shown after incrementally forming a second wrap surface 60. It is noted that the portion of second wrap surface 60 located at the left side of FIG. 5 would be formed with respect to FIG. 4b, but not FIG. 4a. The second wrap surface 60 may be incrementally formed in a second direction that may be opposite the first direction. For instance, the second direction may extend downward or toward the initial workpiece position or toward the reference plane 40, 40'. From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed. In embodiments where the first wrap surface 50 is at least partially convex but not concave or completely convex, no additional convex wrap surface may be subsequently formed therein unless another wrap surface that is at least partially concave is first formed. In addition, the second wrap surface 60 may be provided as a child-level wrap surface and as such may be formed in various sequences as described above.

In regards to Claim 10, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Kiridena further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the one or more inward features comprises one or more of at least one indentation, at least one cavity, at least one divot, at least one channel, at least one recess, at least one groove, at least one crease, at least one pocket, at least one inset, or at least one hole” (Fig. 3-6 shows that the features 60 and 70 are a recess or indentation formed within and inward from the formed area 50 and [0030] From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed).

In regards to Claim 12, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.  Kiridena further teaches “The multi-stage incremental sheet forming system of claim 1, wherein the intermediate structure is devoid of the one or more inward features” (Fig. 3-6 show that after the first pass in 4A the area 60 and 70 in the center has not been formed and thus is devoid of the area 60 and 70 until the second and third pass).

In regards to Claim 13, Kiridena teaches “A multi-stage incremental sheet forming method, comprising:” ([0002] a method of incrementally forming a workpiece is provided. The method includes incrementally forming a first monotonic wrap surface in a first direction and incrementally forming a second wrap surface in a second direction disposed opposite the first direction.[0015] First and second positioning devices or manipulators 22, 24 may be provided to position first and second forming tools 32, 32') “...at least one control unit” (Fig. 1 and [0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process.) “a target structure to be formed by a forming tool;” ([0015] First and second positioning devices or manipulators 22, 24 may be provided to position first and second forming tools 32, 32'; [0018] The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process)“ operating, by the at least one control unit, the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure ...” (Fig. 3-6 and [0010]The workpiece 12 may be provided in an initial configuration that is generally planar or that is at least partially preformed into a non-planar configuration in one or more embodiments; [0023] Referring to FIGS. 4a, 4b, 5 and 6, an exemplary sequence of incremental forming steps in accordance with the method are illustrated. More specifically, the method includes incrementally forming one or more wrap surfaces or wrap surface levels on the workpiece 12. A plurality of wrap surfaces may be incrementally formed in a predetermined sequence. Sequential or successive wrap surfaces may be formed in alternating or different directions. For instance, a first wrap surface may be formed in a first direction, a second wrap surface may be formed in a second direction, a third wrap surface may be formed in the first direction, etc. In addition, sequential wrap surfaces may be incrementally formed in an alternating pattern, such as by forming a first wrap surface that is at least partially convex, a second wrap surface that is at least partially concave, a third wrap surface that is at least partially convex, and so on. [0025] The forming of successive wrap surfaces may be described in terms of different levels or as a parent-child hierarchy in which a child wrap surface may be incrementally formed inside or completely within a parent wrap surface. For example, a parent wrap surface may be incrementally formed, then a child wrap surface may be incrementally formed within the parent wrap surface. If desired, a grandchild wrap surface may then be formed within the child wrap surface and so on. Successive wrap surfaces may be formed in alternating directions; [0027] In FIG. 4a, the workpiece 12 is shown after incrementally forming an exemplary parent-level or first wrap surface 50. The first wrap surface 50 is represented by the portion of the workpiece 12 that has been formed with respect to FIG. 3; [0033] Incremental forming in accordance with the method and wrap surfaces described above may help precisely control execution of tool paths during incremental forming and may help improve the resultant workpiece geometry. As such, the final workpiece geometry may more precisely reflect or match the desired or design intent geometry of the workpiece. In addition, tool paths may be more readily or easily calculated or programmed, thereby improving throughput and manufacturing logistics; wherein the parent or first wrap surface is formed by a tool path and is described as being formed before a child or second wrap surface) “and operating, by the at least one control unit, the forming tool according to a second tool path in relation to the intermediate structure to form one or more inward features into the intermediate structure to form the target structure, wherein the second tool path differs from the first tool path.” ([0030] Referring to FIG. 5, the workpiece 12 is shown after incrementally forming a second wrap surface 60. It is noted that the portion of second wrap surface 60 located at the left side of FIG. 5 would be formed with respect to FIG. 4b, but not FIG. 4a. The second wrap surface 60 may be incrementally formed in a second direction that may be opposite the first direction. For instance, the second direction may extend downward or toward the initial workpiece position or toward the reference plane 40, 40'. From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed; [0031] [0031] In FIG. 6, the workpiece 12 is shown after incrementally forming a third wrap surface 70. The third wrap surface 70 may be incrementally formed in the first direction, or the same direction as the first wrap surface 50. In addition, the third wrap surface 70 may be convex with respect to the reference plane 40, 40'. From a section view perspective, the third wrap surface 70 may be disposed completely within the second wrap surface 60. In addition, the third wrap surface 70 may be disposed further from a reference plane 40, 40' than an immediately adjacent portion of the second wrap surface 60).
Kiridena fails to teach “determining, by at least one control unit, a convex hull of a target structure to be formed by a forming tool; operating, by the at least one control unit, the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure having a shape based on the convex hull of the target structure;”.  It should be noted that some of these features have been taught by Kiridena, however for the sake of clarity and to improve the understanding of this combination, they are being taught again through Hartmann.
Hartmann teaches “determining, by at least one control unit, a convex hull of a target structure to be formed by a forming tool;” (Fig. 2 shows step A of performing voronoi partitioning which leads to step 3 of production of part, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning) “operating, by the at least one control unit, the forming tool according to a first tool path in relation to an initial structure to form an intermediate structure having a shape based on the convex hull of the target structure;” ([Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the incremental forming system that forms a part by first forming an intermediate structure with a first tool path and then forming a structure internal to the intermediate structure with a second tool path as taught by Kiridena with the use of a convex hull algorithm that determines a series of points on an initial structure for forming a target structure to assist in optimizing a tool path as taught by Hartmann because by incorporating this feature it would gain the benefit noted by Hartmann “[page 5] a data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool” and “[page 10] The experimental results clearly demonstrate an enhanced accuracy for IFF-component processing when using the Voronoi diagram sorting. Minimum, maximum, average and standard deviation values are significantly improved”.  It would have been further obvious because both Kiridena and Hartmann are in the related fields of forming objects through incremental forming processes, thus they are in related fields and their teachings more obvious to combine.  Furthermore, Hartmann describes a method for improving the way in which initial tool paths can be improved through the use of a convex hull algorithms, thus the tool paths created to form the parent/first wrap surfaces and child/second/third wrap surfaces could be similarly improved.  By combining these elements, it can be considered taking the known method of improving tool paths for an incremental forming process by using convex hull calculations as taught by Hartmann, and using it to improve the tool paths of the incremental forming process taught by Kiridena for forming both intermediate structures and inward features within the intermediate structures in a known way to achieve predictable results.

In regards to Claim 14, Kiridena and Hartmann teach the multi-stage sheet forming method as incorporated by claim 13 above.  Kiridena further teaches “The multi-stage incremental sheet forming method of claim 13, further comprising storing, in a structure database, target data including information regarding a geometric representation of the target structure including the one or more inward features of the target structure” ([0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10. The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications).  Hartmann further teaches ([page 5] data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool; wherein a data pool is considered a database).

In regards to Claim 15, Kiridena and Hartmann teach the multi-stage sheet forming method as incorporated by claim 13 above.  Hartmann further teaches “The multi-stage incremental sheet forming method of claim 13, wherein said determining comprises determining, by a convex hull determination module, the convex hull of the target structure” (Fig. 2 shows step A of performing voronoi partitioning that uses convex hull, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning; [Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).

In regards to Claim 16, Kiridena and Hartmann teach the multi-stage sheet forming method as incorporated by claim 13 above.  Hartmann further teaches “The multi-stage incremental sheet forming method of claim 13, wherein said operating, by the at least one control unit, the forming tool according to the first tool path comprises operating, by a convex hull tool path generation module, the forming tool according to the first tool path in relation to the initial structure to form the intermediate structure having the shape based on the convex hull of the target structure” (Fig. 2 shows step A of performing voronoi partitioning that uses convex hull, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning; [Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information). 

In regards to Claim 18, Kiridena and Hartmann teach the multi-stage incremental forming method as incorporated by claim 13 above.  Kiridena further teaches “The multi-stage incremental sheet forming method of claim 13, wherein said operating, by the at least one control unit, the forming tool according to the second tool path comprises operating, by a target structure tool path generation module, the forming tool according to the second tool path in relation to the intermediate structure to form the one or more inward features into the intermediate structure to form the target structure” ([0018] The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications; [0030] Referring to FIG. 5, the workpiece 12 is shown after incrementally forming a second wrap surface 60. It is noted that the portion of second wrap surface 60 located at the left side of FIG. 5 would be formed with respect to FIG. 4b, but not FIG. 4a. The second wrap surface 60 may be incrementally formed in a second direction that may be opposite the first direction. For instance, the second direction may extend downward or toward the initial workpiece position or toward the reference plane 40, 40'. From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed. In embodiments where the first wrap surface 50 is at least partially convex but not concave or completely convex, no additional convex wrap surface may be subsequently formed therein unless another wrap surface that is at least partially concave is first formed. In addition, the second wrap surface 60 may be provided as a child-level wrap surface and as such may be formed in various sequences as described above.).

In regards to Claim 19, Kiridena and Hartmann teach the multi-stage incremental forming method as incorporated by claim 13 above.  Kiridena further teaches “The multi-stage incremental sheet forming method of claim 13, wherein the one or more inward features comprises one or more of at least one indentation, at least one cavity, at least one divot, at least one channel, at least one recess, at least one groove, at least one crease, at least one pocket, at least one inset, or at least one hole” (Fig. 3-6 shows that the features 60 and 70 are a recess or indentation formed within and inward from the formed area 50 and [0030] From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed).

In regards to Claim 21, Kiridena and Hartmann teach the multi-stage incremental forming method as incorporated by claim 13 above.  Kiridena further teaches “The multi-stage incremental sheet forming method of claim 13, wherein the intermediate structure is devoid of the one or more inward features” (Fig. 3-6 show that after the first pass in 4A the area 60 and 70 in the center has not been formed and thus is devoid of the area 60 and 70 until the second and third pass).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kiridena and Hartmann as applied to claim 1 above, and further in view of Khalifa et al. (“Incremental Sheet Forming with Active Medium”, hereinafter Khalifa).

In regards to Claim 4, , Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.
Hartmann further teaches “a structure database in communication with the at least one control unit” ([page 5] a data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool; wherein a data pool is considered a database) and Kiridena further teaches “The multi-stage incremental sheet forming system of claim 1, further comprising a structure database in communication with the at least one control unit, wherein the structure database stores target data including information regarding a size of the target structure, a shape of the target structure, the one or more inward features of the target structure...” ([0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process; wherein receiving implies the information is stored in a separate location, such as a database).
The combination of Kiridena and Hartmann fail to teach “a structure database in communication with the at least one control unit, wherein the structure database store... manufacturing data including tool shape, tool size, and tool feed rate”.
Khalifa teaches “a structure database in communication with the at least one control unit, wherein the structure database store... manufacturing data including tool shape, tool size, and tool feed rate” ([page 314] These main parameters have to be appropriately adapted to the position and radius of the tool, the blank’s dimensions and material and, most importantly, the desired shape. Feed rate and rotational speed of the tool may also play a role; [page 314] IFAM works with similar hemispherical tools used in SPIF; [page 314] To understand how IFAM creates the shape of the part, a numerical model using Abaqus with an explicit solver is developed to show the strain and stress distribution. The element type is solid element (C3D8R). Mass scaling is deactivated when the pressure is applied to or removed from the blank, and it is used moderately during tool movement. To reduce calculation time, the feed rate is artificially increased to 60,000 mm/min. [page 315] The relationship between convex forming and the pressure of the active medium can be described as a force equilibrium between the stress in the contact zone and the vertical force caused by the pressure. Grzancic et al. [15] developed an equation to predict the forming force on an indenting tool by multiplying the membrane force sM with the loaded area Aload (Fig. 5)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the multi-stage incremental sheet forming system as taught by Kiridena and Hartmann which store target data for a shape to be formed with the use of additional information including manufacturing information about the tool as taught by Khalifa because by storing this additional information it would offer the system improved accuracy in knowing specifically how the tool will interact with the initial structure.  It is further noted that the use of the database has no real effect on the invention, as it merely requires storing certain types of information that are not related back to the multi-stage incremental forming process.  The storing of types of information in a database is well-known, and until that data is positively recited in a way that materially affects the incremental forming procedure, is considered tangential and unrelated to the issues being solved by the inventor.  By combining these elements, it can be considered taking the known system that uses a database (data pool) to store target shape related data with the use of a system that stores manufacturing tool related data to be combined into a database that stored both target shape related data and manufacturing tool related data in the same database.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiridena and Hartmann as applied to claims 1 and 13 above, and further in view of Brand (US 20200310382, hereinafter Brand).

In regards to Claim 9, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.
The combination of Kiridena and Hartmann fail to teach “The multi-stage incremental sheet forming system of claim 1, wherein the second tool path is a lace tool path”.
Brand teaches “The multi-stage incremental sheet forming system of claim 1, wherein the second tool path is a lace tool path” ([0047] FIG. 3 is an example illustrating a designed shape of a workpiece 300 with a contour milling tool path 305 of a contour milling process of the CNC machine 130, according to some embodiments of the present invention. The toolpath 305 is a typically a poly line consisting of a sequence of coordinates joined by line segments. The coordinates are typically defined in a workpiece or workspace coordinate system 320, which has far less precision than the CAD or CAM coordinate systems, and sometimes more precision than the motion controller's internal coordinate system. The toolpath 305 is typically composed of several parallel passes 310 that are separated by pitches determined by the CAM system 130. [0048] According to embodiments of the present invention, each pass of the tool path 305 will be specified in a high precision coordinate system and optimally converted to a sequence of points in the motion controller's internal coordinate system; wherein the parallel passes separated by pitches is considered a lace tool path).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the second toolpath that forms an inward structure as taught by Kiridena with the use of a lace toolpath as taught by Brand because as noted by Brand “[0010] Further, since a data conversion system and a computer-implemented method for a data conversion according to embodiments of the present invention provide special computing strategies for determining candidate tool positions, the data conversion system and the computer-implemented method of the present invention may reduce central processing unit (CPU) usage, power consumption, and/or network bandwidths”.  Furthermore, Brand describes a similar process as Hartmann in that an initial series of points represented as the target structure tool path points has a convex hull determined for improving the tool path to form a lace tool path, thus they can be considered very similar in scope as they relate to similar technology.  By combining these elements, it can be considered taking the known system that takes a convex hull of a toolpath to form a lace toolpath as taught by Brand, and using it to improve the system that takes a convex hull of a toolpath to form a toolpath in a known way to achieve predictable results.

In regards to Claim 17, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.
Kiridena further teaches “The multi-stage incremental sheet forming method of claim 13, wherein the first tool path is a Z level tool path” ([0029] The first direction may be along an axis that extends substantially perpendicular to the initial position of the workpiece 12 and/or the reference plane 40, 40' in one or more embodiments; wherein because it is perpendicular to the reference plane (XY plane) it would be in the Z level).
The combination of Kiridena and Hartmann fail to teach “The multi-stage incremental sheet forming method of claim 13...wherein the second tool path is a lace tool path”.
Brand teaches “The multi-stage incremental sheet forming method of claim 13...wherein the second tool path is a lace tool path” ([0047] FIG. 3 is an example illustrating a designed shape of a workpiece 300 with a contour milling tool path 305 of a contour milling process of the CNC machine 130, according to some embodiments of the present invention. The toolpath 305 is a typically a poly line consisting of a sequence of coordinates joined by line segments. The coordinates are typically defined in a workpiece or workspace coordinate system 320, which has far less precision than the CAD or CAM coordinate systems, and sometimes more precision than the motion controller's internal coordinate system. The toolpath 305 is typically composed of several parallel passes 310 that are separated by pitches determined by the CAM system 130. [0048] According to embodiments of the present invention, each pass of the tool path 305 will be specified in a high precision coordinate system and optimally converted to a sequence of points in the motion controller's internal coordinate system; wherein the parallel passes separated by pitches is considered a lace tool path).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the second toolpath that forms an inward structure as taught by Kiridena with the use of a lace toolpath as taught by Brand because as noted by Brand “[0010] Further, since a data conversion system and a computer-implemented method for a data conversion according to embodiments of the present invention provide special computing strategies for determining candidate tool positions, the data conversion system and the computer-implemented method of the present invention may reduce central processing unit (CPU) usage, power consumption, and/or network bandwidths”.  Furthermore, Brand describes a similar process as Hartmann in that an initial series of points represented as the target structure tool path points has a convex hull determined for improving the tool path to form a lace tool path, thus they can be considered very similar in scope as they relate to similar technology.  By combining these elements, it can be considered taking the known system that takes a convex hull of a toolpath to form a lace toolpath as taught by Brand, and using it to improve the system that takes a convex hull of a toolpath to form a toolpath in a known way to achieve predictable results.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiridena and Hartmann as applied to claims 1 and 13 above, and further in view of Duflou et al.  (“Manufacture of Accurate Titanium Cranio-Facial Implants with High Forming Angle Using Single Point Incremental Forming”, hereinafter Duflou).

In regards to Claim 11, Kiridena and Hartmann teach the multi-stage incremental forming system as incorporated by claim 1 above.
Kiridena teaches “The multi-stage incremental sheet forming system of claim 1, wherein the target structure comprises at least one wall set at an angle of at least sixty degrees in relation to a level plane” (Fig. 4A seemingly shows an angle greater than 60 with relation to the plane formed by 40 at point 12).
However, Kiridena never explicitly says this angle is 60 or more, as the figure could be a mere approximation of the target shape.
Duflou teaches “wherein the target structure comprises at least one wall set at an angle of at least sixty degrees in relation to a level plane” ([page 225] Process limits in SPIF. The process limits in SPIF are given by a wall angle of the part beyond which the part fails. This wall angle can be determined by carrying out a standard cone test [9], where conical ruled surfaces, each with a specific wall angle are formed. The critical wall angle can thus be determined as the highest forming angle at which no failure is observed. Failure wall angles for the materials used for the cranial implant production are reported in Table 1; wherein table 1 shows that using AA1050 aluminum 76 is the maximum possible wall angle before failure; [page 226] A cross section of the implant and an isometric view are shown in Fig. 3. The part has a depth of 34.3 mm, a top surface diameter at the level of the backing plate of 180 mm, and a maximum wall angle of 61 degrees).
It can be considered that because the angles of a target structure is based on the type and thickness of material selected for incremental forming as taught by Duflou, those same limitations would be present for Kiridena.  A person having ordinary skill in the art would recognize that SPIF (the incremental forming process used by Duflou) and DPIF (the incremental forming process used by Kiridena) are processes for forming any target shape within the confines of the limitations of those processes, thus the fact that a target shape has an angle of 60 or more degrees is merely dependent upon the selected target shape and whether it is actually manufacturable.  It is well-known that DPIF offers a greater range of wall angles because the thinning of material is better able to be controlled by having the support of a back tool in DPIF which is not utilized in SPIF, thus the wall angles capable of being formed by DPIF are even greater than those of SPIF.  This claim does not seem to offer any technical feature or solution.

In regards to Claim 20, Kiridena and Hartmann teach the multi-stage incremental forming method as incorporated by claim 13 above.
Kiridena teaches “The multi-stage incremental sheet forming method of claim 13, wherein the target structure comprises at least one wall set at an angle of at least sixty degrees in relation to a reference plane” (Fig. 4A seemingly shows an angle greater than 60 with relation to the plane formed by 40 at point 12).
However, Kiridena never explicitly says this angle is 60 or more, as the figure could be a mere approximation of the target shape.
Duflou teaches “wherein the target structure comprises at least one wall set at an angle of at least sixty degrees in relation to a reference plane” ([page 225] Process limits in SPIF. The process limits in SPIF are given by a wall angle of the part beyond which the part fails. This wall angle can be determined by carrying out a standard cone test [9], where conical ruled surfaces, each with a specific wall angle are formed. The critical wall angle can thus be determined as the highest forming angle at which no failure is observed. Failure wall angles for the materials used for the cranial implant production are reported in Table 1; wherein table 1 shows that using AA1050 aluminum 76 is the maximum possible wall angle before failure; [page 226] A cross section of the implant and an isometric view are shown in Fig. 3. The part has a depth of 34.3 mm, a top surface diameter at the level of the backing plate of 180 mm, and a maximum wall angle of 61 degrees).
It can be considered that because the angles of a target structure is based on the type and thickness of material selected for incremental forming as taught by Duflou, those same limitations would be present for Kiridena.  A person having ordinary skill in the art would recognize that SPIF (the incremental forming process used by Duflou) and DPIF (the incremental forming process used by Kiridena) are processes for forming any target shape within the confines of the limitations of those processes, thus the fact that a target shape has an angle of 60 or more degrees is merely dependent upon the selected target shape and whether it is actually manufacturable.  It is well-known that DPIF offers a greater range of wall angles because the thinning of material is better able to be controlled by having the support of a back tool in DPIF which is not utilized in SPIF, thus the wall angles capable of being formed by DPIF are even greater than those of SPIF.  This claim does not seem to offer any technical feature or solution.

 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kiridena and Hartmann and Brand.

In regards to Claim 22, Kiridena teaches “A multi-stage incremental sheet forming system, comprising: a forming tool” ([0002] a method of incrementally forming a workpiece is provided. The method includes incrementally forming a first monotonic wrap surface in a first direction and incrementally forming a second wrap surface in a second direction disposed opposite the first direction.[0015] First and second positioning devices or manipulators 22, 24 may be provided to position first and second forming tools 32, 32') “and at least one control unit in communication with the forming tool” (Fig. 1 and [0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications. In addition, the controller 26 may monitor and control operation of a measurement system that may be provided to monitor dimensional characteristics of the workpiece 12 during the forming process.) “and a structure database in communication with the at least one control unit, wherein the structure database stores target data including information regarding a geometric representation of a target structure and one or more inward features of the target structure” (Fig. 2-6 and [0018] The one or more controllers 26 or control modules may be provided for controlling operation of the system 10.  The controller 26 may be adapted receive CAD or coordinate data and provide computer numerical control (CNC) to form the workpiece 12 to design specifications; Fig. 3 shows the final target structure with inward features) “wherein the one or more inward features comprise one or more of at least one indentation, at least one cavity, at least one divot, at least one channel, at least one recess, at least one groove, at least one crease, at least one pocket, at least one inset, or at least one hole” (Fig. 3-6 shows that the features 60 and 70 are a recess or inset formed within and inward from the formed area 50 and [0030] From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed) “a convex hull tool path generation module configured to one or both of operate or output instructions for operating the forming tool according to a Z level tool path in relation to an initial structure to form an intermediate structure having a shape based on the convex hull of the target structure, wherein the intermediate structure is devoid of the one or more inward features” (Fig. 3-6 and [0010]The workpiece 12 may be provided in an initial configuration that is generally planar or that is at least partially preformed into a non-planar configuration in one or more embodiments; [0029] The first direction may be along an axis that extends substantially perpendicular to the initial position of the workpiece 12 and/or the reference plane 40, 40' in one or more embodiments; wherein because it is perpendicular to the reference plane (XY plane) it would be in the Z level; [0023] Referring to FIGS. 4a, 4b, 5 and 6, an exemplary sequence of incremental forming steps in accordance with the method are illustrated. More specifically, the method includes incrementally forming one or more wrap surfaces or wrap surface levels on the workpiece 12. A plurality of wrap surfaces may be incrementally formed in a predetermined sequence. Sequential or successive wrap surfaces may be formed in alternating or different directions. For instance, a first wrap surface may be formed in a first direction, a second wrap surface may be formed in a second direction, a third wrap surface may be formed in the first direction, etc. In addition, sequential wrap surfaces may be incrementally formed in an alternating pattern, such as by forming a first wrap surface that is at least partially convex, a second wrap surface that is at least partially concave, a third wrap surface that is at least partially convex, and so on. [0025] The forming of successive wrap surfaces may be described in terms of different levels or as a parent-child hierarchy in which a child wrap surface may be incrementally formed inside or completely within a parent wrap surface. For example, a parent wrap surface may be incrementally formed, then a child wrap surface may be incrementally formed within the parent wrap surface. If desired, a grandchild wrap surface may then be formed within the child wrap surface and so on. Successive wrap surfaces may be formed in alternating directions; [0027] In FIG. 4a, the workpiece 12 is shown after incrementally forming an exemplary parent-level or first wrap surface 50. The first wrap surface 50 is represented by the portion of the workpiece 12 that has been formed with respect to FIG. 3; [0033] Incremental forming in accordance with the method and wrap surfaces described above may help precisely control execution of tool paths during incremental forming and may help improve the resultant workpiece geometry. As such, the final workpiece geometry may more precisely reflect or match the desired or design intent geometry of the workpiece. In addition, tool paths may be more readily or easily calculated or programmed, thereby improving throughput and manufacturing logistics; wherein the parent or first wrap surface is formed by a tool path and is described as being formed before a child or second wrap surface and thus does not have the inward structure) “and a target structure tool path generation module configured to one or both of operate or output instructions for operating the forming tool according to a lace tool path in relation to the intermediate structure to form the one or more inward features into the intermediate structure to form the target structure.” (([0030] Referring to FIG. 5, the workpiece 12 is shown after incrementally forming a second wrap surface 60. It is noted that the portion of second wrap surface 60 located at the left side of FIG. 5 would be formed with respect to FIG. 4b, but not FIG. 4a. The second wrap surface 60 may be incrementally formed in a second direction that may be opposite the first direction. For instance, the second direction may extend downward or toward the initial workpiece position or toward the reference plane 40, 40'. From a section view perspective, the second wrap surface 60 may be disposed completely within the first wrap surface 50. The second wrap surface 60 may be disposed closer to a reference plane 40, 40' than an immediately adjacent portion of the first wrap surface 50. In addition, the second wrap surface 60 may be concave with respect to the reference plane 40, 40'. As such, a concave wrap surface may be formed completely within an area of the workpiece 12 in which a convex wrap surface was previously formed; [0031] [0031] In FIG. 6, the workpiece 12 is shown after incrementally forming a third wrap surface 70. The third wrap surface 70 may be incrementally formed in the first direction, or the same direction as the first wrap surface 50. In addition, the third wrap surface 70 may be convex with respect to the reference plane 40, 40'. From a section view perspective, the third wrap surface 70 may be disposed completely within the second wrap surface 60. In addition, the third wrap surface 70 may be disposed further from a reference plane 40, 40' than an immediately adjacent portion of the second wrap surface 60).
Kiridena fails to teach “and a structure database ...the at least one control unit comprises: a convex hull determination module configured to determine a convex hull of a target structure to be formed by the forming tool; a convex hull tool path generation module configured to one or both of operate or output instructions for operating the forming tool ... to form an intermediate structure having a shape based on the convex hull of the target structure; ...according to a lace tool path...”.  It should be noted that some of these features have been taught by Kiridena, however for the sake of clarity and to improve the understanding of this combination, they are being taught again through Hartmann.
Hartmann teaches “and a structure database” ([page 5] data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool; wherein a data pool is considered a database) “the at least one control unit comprises: a convex hull determination module configured to determine a convex hull of a target structure to be formed by the forming tool;” (Fig. 2 shows step A of performing voronoi partitioning which leads to step 3 of production of part, Fig. 4 and [page 8] The algorithm for calculating the Voronoi diagram performs a Delaunay triangulation using the convex hulls algorithm proposed in [12]. The Voronoi diagram and the Delaunay triangulation are duals, which leads directly to the Voronoi partitioning) “a convex hull tool path generation module configured to one or both of operate or output instructions for operating the forming tool ... to form an intermediate structure having a shape based on the convex hull of the target structure;” ([Fig. 7 and Fig. 2] shows that after the voronoi partitioning a toolpath is generated based on that partitioning; [page 6] First, a mapping of the given discrete tool path onto a stroke density function using the theory of kernel density estimation and its Voronoi partitioning is presented (A). Afterwards, the tool path generation sub-module (B) is described, followed by the principle of parameter interpolation for shape manipulation (D) The target-actual-comparison sub-module (C) is not considered in detail, but is needed when dealing with module (B) and (D). The final step is the production of component variants (3) based on the generated tool path information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the incremental forming system that forms a part by first forming an intermediate structure with a first tool path and then forming a structure internal to the intermediate structure with a second tool path as taught by Kiridena with the use of a convex hull algorithm that determines a series of points on an initial structure for forming a target structure to assist in optimizing a tool path as taught by Hartmann because by incorporating this feature it would gain the benefit noted by Hartmann “[page 5] a data-based approach utilizing probabilistic density functions combined with Voronoi partitioning is proposed that allows for automated part production by homogeneous transformation of parameterized tool path information from known components stored in a data pool” and “[page 10] The experimental results clearly demonstrate an enhanced accuracy for IFF-component processing when using the Voronoi diagram sorting. Minimum, maximum, average and standard deviation values are significantly improved”.  It would have been further obvious because both Kiridena and Hartmann are in the related fields of forming objects through incremental forming processes, thus they are in related fields and their teachings more obvious to combine.  Furthermore, Hartmann describes a method for improving the way in which initial tool paths can be improved through the use of a convex hull algorithms, thus the tool paths created to form the parent/first wrap surfaces and child/second/third wrap surfaces could be similarly improved.  By combining these elements, it can be considered taking the known method of improving tool paths for an incremental forming process by using convex hull calculations as taught by Hartmann, and using it to improve the tool paths of the incremental forming process taught by Kiridena for forming both intermediate structures and inward features within the intermediate structures in a known way to achieve predictable results.
The combination of Kiridena and Hartmann fail to teach “...according to a lace tool path...”.
Brand teaches “...according to a lace tool path...” ([0047] FIG. 3 is an example illustrating a designed shape of a workpiece 300 with a contour milling tool path 305 of a contour milling process of the CNC machine 130, according to some embodiments of the present invention. The toolpath 305 is a typically a poly line consisting of a sequence of coordinates joined by line segments. The coordinates are typically defined in a workpiece or workspace coordinate system 320, which has far less precision than the CAD or CAM coordinate systems, and sometimes more precision than the motion controller's internal coordinate system. The toolpath 305 is typically composed of several parallel passes 310 that are separated by pitches determined by the CAM system 130. [0048] According to embodiments of the present invention, each pass of the tool path 305 will be specified in a high precision coordinate system and optimally converted to a sequence of points in the motion controller's internal coordinate system; wherein the parallel passes separated by pitches is considered a lace tool path).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the second toolpath that forms an inward structure as taught by Kiridena with the use of a lace toolpath as taught by Brand because as noted by Brand “[0010] Further, since a data conversion system and a computer-implemented method for a data conversion according to embodiments of the present invention provide special computing strategies for determining candidate tool positions, the data conversion system and the computer-implemented method of the present invention may reduce central processing unit (CPU) usage, power consumption, and/or network bandwidths”.  Furthermore, Brand describes a similar process as Hartmann in that an initial series of points represented as the target structure tool path points has a convex hull determined for improving the tool path to form a lace tool path, thus they can be considered very similar in scope as they relate to similar technology.  By combining these elements, it can be considered taking the known system that takes a convex hull of a toolpath to form a lace toolpath as taught by Brand, and using it to improve the system that takes a convex hull of a toolpath to form a toolpath in a known way to achieve predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ndip-Agbor (US 20170227947) – teaches a method for automatic tool path generation based on a DPIF process
Ren (US 20140283571) – teaches a method of using multiple different toolpath to form shapes using a DPIF process
Okada (US 20010029768) – teaches an incremental forming method using a die with multiple inward features
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116